DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1. The amendment filed 11/30/20 has been entered.
	2. Claims 1, 3-4, 6, 8-12, 14-15, 17, and 19-22 remain pending within the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6, 8-12, 14-15, 17, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent claim 1, it is unclear to the examiner based on claim 1 whether the 2nd server is the administrative server or a separate server. Claim 9 recites that the administration server can be either the first server, second server or independent server. This does not clarify independent claim 1. 
Independent claim 12 recites the same subject matter as claim 1 and is similarly rejected. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 11-12, 17, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pugh United States Patent Application Publication US 2012/0054625.
Regarding claim 1, Pugh discloses a home system establishing method, comprising steps of: 
providing a workspace in a first server (Pugh, para [0042], server containing 3rd party SaaS application represents a first server providing a workspace. 3rd part SaaS application represents a workspace. Workspace interpreted based on applicant’s provided definition of a workspace, where a workspace is a working environment for providing interactions between the at least one matterizer, the at least one tool and/or the at least one information so as to implement a specified task.  A SaaS application provides an environment to implement a specific task; Pugh, para [0040], example of a 3rd party SaaS includes server that provides software by google and salesforce. SaaS is interpreted based on the known industry definition as a cloud-based service where instead of downloading software your desktop PC or business network to run and update, you instead access an application via an internet browser); 
rd party SaaS); and 
guiding the user from the projected workspace to establish a home system in a second server and store a connection relationship between the workspace and the home system through an administrative server (Pugh, para [0042-43], shortcut provided by application manager portal initiates an SSO connection. Providing a shortcut represents guiding the user; Pugh, para [0108], GUI portal display of shortcuts provided to the user to guide them to the SaaS applications, such as salesforce; Pugh, para [0072], stores passwords), wherein the home system in the second server belongs to the user (Pugh, para [0108], user logs in to home system with interface tailored to Pugh), and the workspace in the first server is allowed to be managed and opened on the home system through the connection relationship (Pugh, para [0042], when a user clicks on the SaaS shortcut, the URL of the shortcut will direct to Application Manager to initiate an SSO connection. After SSO session is created, the application manager redirects user’s browser to 3rd part SaaS with the appropriate authentication information as specified by the SSO profile).

Regarding claim 6, Pugh discloses the home system establishing method of claim 1.  Pugh additionally discloses wherein the user has a first identification information corresponding to the projected workspace, and the user has a second identification information corresponding to the home system (Pugh, para [0042], application manager provides appropriate authentication information for the profile).

claim 11, Pugh discloses the home system establishing method of claim 1.  Pugh additionally discloses wherein the projectable space instance is stored in the first server (Pugh, para [0040] 3rd party SaaS providers provide applications via browser)

Regarding claim 12, Pugh discloses a server for providing a home system that is allowed to manage and open a workspace provided from an external server (Pugh, para [0042], server containing 3rd party SaaS application represents a first server providing a workspace. 3rd part SaaS application represents a workspace. Workspace interpreted based on applicant’s provided definition of a workspace, where a workspace is a working environment for providing interactions between the at least one matterizer, the at least one tool and/or the at least one information so as to implement a specified task.  A SaaS application provides an environment to implement a specific task; Pugh, para [0040], example of a 3rd party SaaS includes server that provides software by google and salesforce. SaaS is interpreted based on the known industry definition as a cloud-based service where instead of downloading software your desktop PC or business network to run and update, you instead access an application via an internet browser), 
wherein after a user connects to the workspace on a machine, a projected workspace corresponding to the workspace in the external server is built and provided to the user on the client machine (Pugh, para [0042], application manager redirects user browser to 3rd party SaaS),
 the user is guided from the projected workspace to establish a connection relationship between the workspace and the home system through an administrative server, wherein the connection relationship is stored in the administrative server (Pugh, para [0042-43], shortcut provided by application manager portal initiates an SSO connection. Providing a shortcut represents guiding the user; Pugh, para [0108], GUI portal display of shortcuts provided to the user to guide them to the SaaS applications, such as salesforce; Pugh, para [0072], stores passwords), wherein the home system in the rd part SaaS with the appropriate authentication information as specified by the SSO profile).

Regarding claim 17, Pugh discloses the server according to claim 12.  Pugh additionally discloses wherein the user has a first identification information corresponding to the projected workspace, and the user has a second identification information corresponding to the home system (Pugh, para [0042], application manager provides appropriate authentication information for the profile).

Regarding claim 22, Pugh discloses the server according to claim 21.  Pugh additionally discloses wherein the projectable space instance is stored in an external server (Pugh, para [0040] 3rd party SaaS providers provide applications via browser).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 9, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh United States Patent Application Publication US 2012/0054625 in view of Raleigh United States Patent Application Publication US 2013/0132854.
Regarding claim 3, Pugh in view of Raleigh discloses the home system establishing method of claim 2.  Raleigh additionally discloses wherein the administrative server at least contains a service scope data of the second server (Raleigh, para [0560-561], IP address range represents service scope data).
At the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the server system of Polis to include a server that administers a link between the workspace and a home system based on the teachings of Raleigh.  The motivation for doing so would have been to improve the presentation and discovery of services (Raleigh, para [0052]).

Regarding claim 4, Pugh in view of Raleigh discloses the home system establishing method of claim 1.  Pugh does not disclose the limitations of claim 4.
Raleigh discloses wherein the service scope data contains at least one of an e-mail address range, an IP address range, and/or a geographical location range-; or the administrative server guides the user to establish the home system in the second server according to the match of at least one of an e-mail address, an IP address, and/or a geographical location of the user and the service scope data (Raleigh, para [0560-561], IP address range represents service scope data).
At the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the server system of Pugh to include a server that administers a link between the workspace and a home system based on the teachings of Raleigh.  The 

Regarding claim 9, Pugh in view of Raleigh discloses the home system establishing method of claim 1.  Pugh does not disclose the limitations of claim 9.
Raleigh additionally discloses wherein the administrative server is the first server, the second server or an independent server (Raleigh, para [0560-561], activation server represents an administrative server that guides a link between the device, first server and second server).
At the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the server system of Pugh to include a server that administers a link between the workspace and a home system based on the teachings of Raleigh.  The motivation for doing so would have been to improve the presentation and discovery of services (Raleigh, para [0052]).

Regarding claim 14, Pugh in view of Raleigh discloses the server of claim 12. Pugh does not disclose the limitations of claim 14.
Raleigh additionally discloses wherein the administrative server at least contains a service scope data of the server (Raleigh, para [0560-561], IP address range represents service scope data).
At the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the server system of Pugh to include a server that administers a link between the workspace and a home system based on the teachings of Raleigh.  The motivation for doing so would have been to improve the presentation and discovery of services (Raleigh, para [0052]).

claim 15, Pugh in view of Raleigh discloses the server of claim 12. Pugh does not disclose the limitations of claim 15.
Raleigh additionally discloses wherein the service scope data contains at least one of an e-mail address range, an IP address range, and/or a geographical location range-; or the administrative server guides the user to establish the home system in the server according to the match of at least one of an e-mail address, an IP address, and/or a geographical location of the user and the service scope data (Raleigh, para [0560-561], IP address range represents service scope data).
At the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the server system of Pugh to include a server that administers a link between the workspace and a home system based on the teachings of Raleigh.  The motivation for doing so would have been to improve the presentation and discovery of services (Raleigh, para [0052]).

Regarding claim 20, Pugh in view of Raleigh discloses the server of claim 12. Pugh does not disclose the limitations of claim 20.
Raleigh additionally discloses wherein the administrative server is the server, the additional server or an independent server (Raleigh, para [0560-561], activation server represents an administrative server that guides a link between the device, first server and second server).
At the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the server system of Pugh to include a server that administers a link between the workspace and a home system based on the teachings of Raleigh.  The motivation for doing so would have been to improve the presentation and discovery of services (Raleigh, para [0052]).

Claims 8, 10, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh United States Patent Application Publication US 2012/0054625 in view of Polis United States Patent US 7673327. 
Regarding claim 8, Pugh discloses the home system establishing method of claim 1. Pugh does not disclose the limitations of claim 8.
Polis discloses wherein the connecting relationship includes at least one of a domain name of the first server, a recognition information of the workspace, a first identification information of the user corresponding to the workspace, a domain name of the second server, a recognition information of the home system and a second identification information of the user corresponding to the home system (Polis, col 2, rows 25-36, master server, representing 2nd server, stores login information between user and 3rd party server, representing first server. A first identification information of the user corresponding to the workspace represented by login information).
At the time of the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified the system of Pugh to include the connection steps of Polis.  The motivation for doing so would have been to facilitate the aggregation and organization of user’s applications to enhance user experience (Polis, col 3, rows 6-17).

Regarding claim 10, Pugh discloses the home system establishing method of claim 1.  Pugh does not disclose the limitations of claim 10.
Polis discloses steps of:
acquiring a projectable space instance through a uniform resource identifier (Polis, col 8, rows 60-67, webpages retrieved from URL; Polis, col 15, rows 49-65, accesses a webpage from the 3rd party server to view a particular email message)and 

At the time of the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified the system of Pugh to include the connection steps of Polis.  The motivation for doing so would have been to facilitate the aggregation and organization of user’s applications to enhance user experience (Polis, col 3, rows 6-17).

Regarding claim 19, Polis in view of Raleigh discloses the server of claim 12. Pugh does not disclose the limitations of claim 19.
Polis additionally discloses wherein the connecting relationship includes at least one of a domain name of the server, a recognition information of the workspace, a first identification information of the user corresponding to the workspace, a domain name of the additional server, a recognition information of the home system and a second identification information of the user corresponding to the home system (Polis, col 2, rows 25-36, master server, representing 2nd server, stores login information between user and 3rd party server, representing first server. A first identification information of the user corresponding to the workspace represented by login information).
At the time of the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified the system of Pugh to include the connection steps of Polis.  The motivation for doing so would have been to facilitate the aggregation and organization of user’s applications to enhance user experience (Polis, col 3, rows 6-17).

claim 21, Pugh discloses the server according to claim 12.  Pugh does not disclose the limitations of claim 21.
Polis discloses wherein a projectable space instance corresponding to the workspace is acquired through a uniform resource identifier (Polis, col 8, rows 60-67, webpages retrieved from URL; Polis, col 15, rows 49-65, accesses a webpage from the 3rd party server to view a particular email message), wherein a projector is used to parse the projectable space instance to generate a projected workspace corresponding to the workspace, so that the user connects with the workspace (Polis, col 15, rows 49-65, when a user access a particular message/page server uses an applet to parse the returned content to display message contents for a user).
At the time of the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified the system of Pugh to include the connection steps of Polis.  The motivation for doing so would have been to facilitate the aggregation and organization of user’s applications to enhance user experience (Polis, col 3, rows 6-17).

Response to Arguments
Applicant's arguments filed 11/30/20 have been fully considered but they are not persuasive. 
Regarding the 112(b) Rejections:
Regarding independent claim 1, it is unclear to the examiner based on claim 1 whether the 2nd server is the administrative server or a separate server. Claim 9 recites that the administration server can be either the first server, second server or independent server. Claim 9 does not clarify independent claim 1.
	Regarding the 103(a) Rejections:
Applicant asserts, “Pugh proposes a method for providing application to user. In particular, it is set forth in claim 1 of Pugh that "presenting a plurality of applications in a graphical user interface (GUI) 
Examiner respectfully disagrees with applicant’s interpretation of the prior art. Pugh discloses a client accessing a SaaS application that is run on a server to display the information via a browser (Pugh, para [0042], accessing SaaS application; Pugh para [0006], SaaS applications do not require installation).  A SaaS application is interpreted as a workspace, based on the applicant’s definition of a workspace (see specification, page 9, paragraph 2, “The term "workspace" used herein is a working environment for providing interactions between the at least one matterizer, the at least one tool and/or the at least one information so as to implement a specified task”). Examples of SaaS applications are Salesforce.com and Google apps (Pugh, para [0040]). SaaS is interpreted based on the known industry definition as a cloud-based service where instead of downloading software your desktop PC or business network to run and update, you instead access an application via an internet browser.
Applicant points to the limitation of claim 1 of Pugh, “presenting a plurality of applications in a graphical user interface (GUI) displayed on the client device.” Examiner would like to point out that “presenting” is describing the ‘display of applications’ for selection based on the context of claim 1 and paragraph [0042] which describes the displaying shortcuts for the user to access the SaaS applications.
	Following, the applicant asserts that the limitation of ‘guiding the user from the projected workspace to establish a home system in a second server,’ is not disclosed by the Pugh reference.  Examiner respectfully disagrees.  A user interface is run on the second server which allows the user to access the workspace and stores passwords for the user to access the workspaces (Pugh, para [0042-43], shortcut provided by application manager portal initiates an SSO connection. Providing a shortcut represents guiding the user; Pugh, para [0072], stores passwords).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOPE C SHEFFIELD/Examiner, Art Unit 2178